ORDER
This matter came before a panel of the Supreme Court on November 16,1993 pursuant to an order requiring the plaintiff to appear and to show cause why her appeal should not be summarily decided.
The plaintiff appeals from a Superior Court order denying her motion for a new trial or, in the alternative, an additur. The plaintiff also appeals from the Superior Court order granting the motion for a directed verdict in behalf of defendant, Kingstown Dodge, Inc. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. The trial court should vacate a jury award only if it is so grossly unfair as to shock the conscience. Paquin v. Tillinghast, 517 A.2d 246 (R.I.1986). The trial justice did not err in denying plaintiffs motion for a new trial or in the alternative an additur. Additionally, the trial justice did not err in granting a motion for directed verdict in behalf of Kingstown Dodge.
The rulings of the trial justice are affirmed and the plaintiffs appeal is denied and dismissed.
WEISBERGER, Acting C.J., did not participate.